Title: Thomas Jefferson to John Barnes, 12 May 1815
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir  Monticello May 12. 15.
            I have just recieved a letter from Genl Kosciuszko, desiring me to remit his whole principal to him in France. the letter is without date, and as I conjecture was not only before the late revolution, but before our peace. it seems to indicate a state of despair of recieving his remittances regularly, and of his distresses for want of them. in consequence of these changes, however, as peace renders regular remittance practicable, and the revolution in France may render that place insecure for his property, I shall venture to suspend executing his request, until I can write and give get an answer. in the mean time I think it is best to keep his principal in it’s present form I salute you with affection & respect.
            Th: Jefferson
          
          
            P.S. I set out for Bedford in 3. days and shall be absent 3. weeks.
          
        